Title: From Thomas Jefferson to Lafayette, 2 June 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          Charlottesville June 2d. 1781
        
        The House of Delegates and so many of the Senate as were here having reason to believe that Genl. Morgan might probably have it in his power to raise a number of volunteers to join in our present defence, have come to a Resolution of which I do myself the honor of inclosing you a Copy. I have transmitted it to him also.
        Should you find it not inconsistent with any orders under which he may be acting I make no doubt you will give it the aid of your additional Recommendations to that brave and useful Officer.
        I am &c.,
        
          Thomas Jefferson
        
      